Earl Warren: Number 66, Case-Swayne Company Incorporated versus Sunkist Growers. Mr. Henderson, you may proceed with your argument.
William H. Henderson: Thank you Your Honor. Mr. Chief Justice, may it please the Court. This is the treble damage action for violation of the Sherman Act. Case-Swayne Company, a small factory of food products, including orange, juice brought the action against Sunkist Growers Inc., the dominant citrus fruit combination of California and Arizona. The District Court directed a verdict against Case-Swayne. The Court of Appeals reversed, holding that Case-Swayne had made a prime facie case for the jury on violation of the Sherman Act. But the courtroom, one Judge dissenting that Sunkist had complied with Section 1 of the Capper-Volstead Act. This is the only issue, the writ of certiorari is concerned with. We invite the Court's attention to Judge Walter Ely dissenting opinion on this issue at page 185 of the record because this opinion states Case-Swayne's position on that issue. Your Honors, the single question before this Court on the writ of certiorari is the interpretation of a single sentence from Section 1 of the Capper-Volstead Act. This is the first sentence of the Section and it contains only 50 words. Now, in substance it provides members of Capper-Volstead Association must be engaged in the production of agricultural products as farmers or as specifically pertaining to this case as fruit growers. Nothing could appear clear than this language and we submit at least in this case the language means what it says. For the intent of Congress was that only actual farmers, actual growers, the people who till the soil could organize a Capper-Volstead Association. In our opening brief, we quote from the legislative history. This history explicitly shows Congress intended that only actual farmers, the people who grow the crop could form a Capper-Volstead Association. I call Your Honor's attention particularly to the colloquy between Senator's Cummins, Kellogg, and Townsend quoted on pages 9 and 10 of our opening brief. These Senators wanted to make certain that the specific language of Section 1 which is under consideration in this writ would not permit the middle man such as flour mills and packers who in a broad sentence are engaged in the production of agricultural products to organize co-operations and fix the prices of their products. Indeed the history shows further, it shows that the purpose of the act was to permit farmers to organize and market their products through an association so that they would not be at the mercy of the middleman. The acts legislated history is crowded with preferences showing this intent. We have found no legislative history indicated any intent to the Congress contrary and some case has referred this to them. Now here, let's look at the stipulation. The stipulation is very specific, it clearly shows the inclusion of the middleman in Sunkist membership. Approximately 15% of Sunkist members are not farmers, they are not growers, they are not Capper-Volstead Associations but normally private corporations. Now, in the Capper-Volstead stipulation these members are denominated agencies, associations and that is not a correct denomination. They are not associations. They are commercial packing houses and if Your Honors with bear with me, I'm going to try to use that term because that's what they are, commercial packing houses. They perform a traditional middleman function in the citrus fruit industry. They pick, they wash, pack and market the citrus fruit of growers. Now the packing house is not an invention of Sunkist. They didn't invent the packing house and they're assisting before that Sunkist system was established packing houses were commercial ventures and during the period of this action some 16 to 18 of these commercial packing houses marketed their byproduct fruit through the Morgan Ward Company. So Your Honors when Sunkist admitted these commercial packing houses to the extent of 15% of its total membership, Sunkist greatly increased its control of oranges in the relevant market.
Abe Fortas: For all of those 15% minced and processing oranges?
William H. Henderson: All, no. Your Honor that would include oranges and lemons or any citrus fruit.
Abe Fortas: How many of them are engaged processing oranges?
William H. Henderson: How many were engaged in processing oranges?
Abe Fortas: In the 15% yeah.
William H. Henderson: 15 of the 15% engaged in process -- well, they were all engaged in processing the oranges but they processed other fruits likewise Your Honor.
Abe Fortas: But you're now representing to us that all of the 15% were engaged in the packing or canning or freezing of oranges?
William H. Henderson: Yeah, yeah, yeah that's correct Your Honor.
Earl Warren: We will recess now Mr. --